DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 38 is objected to because of the following informalities:  Claim 38 is listed twice, for purposes of examination, the second claim 38 will be considered claim 39.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-6, 8-10 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Behl et al. (US 2016/0236280 A1), hereinafter Behl originally of record in the Non-Final Rejection dated July 09, 2020.

Regarding claims 1-2, 4-6, 8-9, 37-39, Behl teaches a composition comprising gold particles in the range from 0.1 to 50 % by weight ([0015]-[0016]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) with a nanoparticle size measured by laser light scattering have a d50 value of 20 nm ([0038]) with a round shape ([0038]; round shapes have an average aspect ratio of 1; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), up to 100% balance of an organic solvent with less than 5% water in the composition ([0017]-[0018]; noting this range corresponding to a metal compound soluble in organic solvent), and 0.001-5.0% by weight of dimethylpolysiloxane ([0075]; corresponding to an organic compound of Si such as a polysiloxane compound; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), the solvent can 20% by weight polyalcohol that is carboxylate with phosphorus ([0041]-[0046]), and the gold composition ([0015]) can be applied to a substrate ([0028]) to produce a gold layer ([0037]; gold is a decorative element), and the substrate can be ceramic or glass ([0077]).  Behl does not specifically teach the particle size is 30-300 nm.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the particle for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.).  In this case, particle size over 20 nm produces a silk finish, because the gloss property is controllable via the particle size ([0127]).
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

Regarding claim 10, Behl teaches each of the limitations of claim 1 as discussed above.  Claim 10 as presently recited does not recite any required limitations, as compounds with a lower limit of 0% are optional to the composition.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Behl in view of Park et al. (US 2008/0003363 A1), hereinafter Park, originally of record in the Non-Final Rejection dated July 09, 2020.

Regarding claim 3, Behl teaches each of the limitations of claim 1 as discussed above.  Behl does not teach the metal particles are of silver or silver containing alloy having a silver content of at least 50% by weight based on the weight of the alloy.
Park, in the similar field of endeavor, metal nanoparticle layers for printing (Abstract), teaches the metal particles are silver (or gold) in a particle range of 1 to 100 nm ([0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Behl to incorporate the metal particles are silver in a particle range of 1 to 100 nm taught by Park.  The motivation for doing so would have been selection of a known material for its intended use (MPEP 2144.07; [0007]) and to provide a silver color (instead of gold) in the colored layer of Behl (Behl, [0037]).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Behl in view of Liu et al. (US 2011/0135808 A1), hereinafter Liu.

Regarding claims 34-36, Behl teaches a composition comprising gold particles in the range from 0.1 to 50 % by weight ([0015]-[0016]; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03) with a nanoparticle size measured by laser light corresponding to a metal compound soluble in organic solvent), and 0.001-5.0% by weight of dimethylpolysiloxane ([0075]; corresponding to an organic compound of Si such as a polysiloxane compound; noting this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), the solvent can 20% by weight polyalcohol that is carboxylate with phosphorus ([0041]-[0046]).  Behl does not teach the particle size is 70-300 nm, nor specifically 70-150 nm or 150-300 nm.
Liu, in the similar field of endeavor, metal nanoparticles for applications of ink ([0010]) teaches size of the metal nano particles is from about 1 nm to about 500 nm ([0012]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed to modify Behl to incorporate size of the metal nano particles is from about 1 nm to about 500 nm taught by Liu.  The motivation for doing so would have been to choose the correct size particles ([0012]) and thereby form the features of the desired thickness on the substrate ([0009]).
Response to Arguments
Applicant’s claim amendments, filed December 29, 2020, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of July 09, 2020 has been withdrawn. 

Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. Applicant’s argument to Behl teaching away from the particle size (Pg. 9 [1]-[7]) is not persuasive, because Behl does teach a benefit for the claimed particle size, of a silk finish ([0127]).  The presence of a known result-effective variable (particle size) is a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process (MPEP 2144.05 II B).  Applicant then argues (Pg. 9 [8]- Pg. 10 [3]) that the products of the claims herein do not lead to silky finished products, which it is argued is unexpected in view of Behl.  This is not persuasive for multiple reasons.  First, as shown in table 1, some of the comparative examples show the same level of gloss as the inventive examples, which indicates the gloss level is not exclusive to the invention as claimed.  In addition, particle sizes are not included for all examples (comparative), which precludes a thorough and complete statistical analysis, as required by MPEP 716.02(b).  In addition, applicant’s specification actually claims the metal preparation exhibits a glossy or matte finish, (Pg. 1 Lns. 20-24; emphasis added by the examiner).  In the area of finishes, a silky finish is between a gloss and matte finish.  Therefore, one of ordinary skill in the art would not find a finish of silky at larger particle size to be unexpected.  Regarding applicant’s arguments to the processing differences (Pg. 10 [4]-6]) between Behl and applicant, these are not commensurate in scope with the invention presently claimed and are therefore not persuasive. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784